Citation Nr: 1134470	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  07-31 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable initial rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The Veteran is in receipt of special monthly compensation under 38 C.F.R. § 3.350 on account of loss of use of a creative organ.

2.  The Veteran's erectile dysfunction is manifested by impotence, but no penis deformity. 


CONCLUSION OF LAW

The criteria for a compensable initial disability rating for erectile dysfunction have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.115b, Diagnostic Code 7522 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided VCAA notice by letters mailed in October 2005, December 2007, and May 2008.  Although the December 2007 and May 2008 letters were sent after the initial adjudication of the claim for an increased rating, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes the claim was readjudicated in a July 2008 supplemental statement of the case.  There is no indication in the record or reason to believe that the ultimate decision of the RO on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  Also, as this case concerns an initial evaluation and comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claim.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA General Counsel held that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

In addition, the pertinent service and post-service treatment records have been obtained, and adequate VA examinations were provided.  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  The Board also notes that there is no evidence of a change in severity since the most recent examination in April 2008.  

Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claim.


Analysis

By a rating decision dated March 2006, the RO granted service connection for erectile dysfunction and assigned a noncompensable rating, effective August 2005.  The Veteran appealed asserting that his disability warranted a compensable rating.

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Veteran's erectile dysfunction is currently evaluated as noncompensable under Diagnostic Code 7522.  Under this code, penis deformity with loss of erectile power is evaluated as 20 percent disabling.  A note to this code indicates that a review should be undertaken for entitlement to special monthly compensation under 38 C.F.R. § 3.350.

The Board notes that, in the Veteran's VA Form 9 dated in December 2007, the Veteran stated that he had penile deformity in that his penis "shrunk" after the surgery and was not "normal" as it had been before his radical prostatectomy.  

The medical evidence in this case consists primarily of VA examinations dated in October 2005, May 2007, and April 2008, the Veteran's post-service VA treatment records, and statements submitted by the Veteran in support of his claim.  

The October 2005 VA examination noted that the Veteran was diagnosed with prostate cancer in January 2005 that was treated with a radical prostatectomy.  The Veteran stated that he was totally impotent with absolutely no erection whatsoever.   The examiner informed the Veteran that it was somewhat early on after the surgery and noted that the Veteran had not yet sought treatment for erectile dysfunction.  

The Veteran was afforded another VA examination in May 2007.  The examiner noted a medical history including an acute total loss of erection of the penis after surgery with no improvement or recovery to date.  There was no evidence of trauma or surgery affecting the penis or testicles.  There was no evidence of penile deformity.

VA treatment records dated April 2007 to May 2008 reflected complaints of erectile dysfunction, with a trial of Detrol XL to no effect. The Veteran was afforded a final VA examination in April 2008.  The examiner noted that the Veteran's erectile dysfunction continued to date.  Examination revealed no deformity of the penis or testicles.  

After considering all of the foregoing, the Board finds that a compensable evaluation for erectile dysfunction under Diagnostic Code 7522 is not warranted.  Here, the Board notes that, while the Veteran was noted to suffer impotence, objective medical evidence indicates that the Veteran does not suffer from a penis deformity.  In fact, the Veteran was afforded three separate VA examinations by urologists, none of which found penile deformity.  Although the Veteran has described a decrease in the size, the penis was considered by all of the examiners to be normal and unremarkable.  The Board also notes that the Veteran is in receipt of special monthly compensation under 38 C.F.R. § 3.350 on account of loss of use of a creative organ.  While the Board acknowledges the Veteran's complaints of erectile dysfunction, and the effect this condition has on his daily life, the criteria for an initial compensable rating have not been met at any time since the grant of service connection.  As preponderance of the evidence is against a higher rating, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established rating criteria.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  Here, as discussed, the rating criteria are found by the Board to reasonably describe the Veteran's disability level and symptomatology.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for an extraschedular evaluation is required.  


ORDER

Entitlement to an initial compensable rating for erectile dysfunction is denied.


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


